SANDERSON, C. J.
This action was brought to enjoin the defendants from removing a building from a lot in the city of San Francisco alleged to belong to the plaintiff. The case was tried by a referee who found the facts and reported a judgment in favor of the plaintiff, from which the defendants appeal.
*148The only point made by counsel for appellants is that the finding of the referee is contrary to the evidence. We have carefully read all the evidence contained in the record and are satisfied that it fully sustains the finding.
Judgment affirmed.
We concur: Currey, J.; Sawyer, J.; Shafter, J.